Case 2:20-cv-05055-GJS Document 30 Filed 04/13/21 Page 1 of 1 Page ID #:673



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     BRITTANY SHANTELL JONES                     )
11                                               )
12              Plaintiff,                       )
                                                 ) CASE NO. 2:20-CV-05055 GJS
13
          v.                                     )
14                                               )   [PROPOSED] ORDER
     ANDREW SAUL,                                )   EAJA
15
     Commissioner of Social                      )
16      Security                                 )
17                                               )
              Defendant.                         )
18
     _________________________                   )
19
          IT IS ORDERED that based upon the parties’ Stipulation for the Award
20

21
     and Payment of Equal Access to Justice (EAJA) Fees, Plaintiff shall be awarded

22
     attorney fees under EAJA in the amount of TWO THOUSAND NINE

23   HUNDRED FORTY DOLLARS AND 00/100 ($2.940.00 as authorized by 28
24   U.S.C. 2412(d) and subject to the terms of the above-referenced Stipulation.
25

26   DATED: April 13, 2021
27
                                   ____________________________
                                   GAIL J. STANDISH
28                                 UNITED STATES MAGISTRATE JUDGE


                                             1
